PER CURIAM
The plaintiff in error and one Lucarello Philomeno were convicted jointly of the crime of arson in the Court of Common Pleas of this county. That court granted the woman on her motion, a new trial, and overruled a like motion made by the plaintiff in error. He complains in this proceeding, of certain errors which he contends were prejudicial to his rights in the trial of the case. His main contention, and in fact the controlling contention is that the trial court erred in admitting in evidence an alleged written confession of guilt claimed to have been made by him and also a like confession made by the woman.
The r'ecord shows that while the trial court permitted the paper writings in question to go to the jury, he left to the jury the right to determine from the evidence, whether or not said writings were voluntarily made and signed by the respective parties, and what consideration should be given to them if found to be voluntary, or found not to be voluntary. His instructions were correctly given, and fully covered the subject. Moreover, he called to the attention of the jury certain provisions of the code which the evidence tended to show had been transgressed by officers in depriving the parties of certain rights, including the services of any legal adviser. The charge, as a whole, was as favorable to the plaintiff in error as he could reasonably demand, and there is no reason to believe the jury did not fully understand how it should deal with the facts in evidence.
From the whole record, the guilt of the plaintiff in error would seem to be apparent. Wc- find nothing that would justify any interference with the judgment, and it is affirmed.
MAUCK, PJ, MIDDLETON and BLOSSER, JJ, concur in judgment.